Citation Nr: 0722385	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of mumps, to 
include testicular atrophy, hydroceles and varicosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This appeal arises from a July 2003 rating action of the 
Muskogee, Oklahoma, Department of Veterans' Affairs (VA) 
Regional Office (RO).

In October 2005, the veteran offered testimony before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims folder.  

In July 2006, the appeal was remanded to the RO via the 
Appeals Management Center (AMC).  The action directed in the 
Remand has been accomplished to the extent possible, and the 
claim has been returned to the Board for a decision.  


FINDING OF FACT

The persuasive evidence demonstrates that the veteran does 
not have a disorder characterized as residuals of mumps, to 
include testicular atrophy, hydroceles and varicosities, that 
is related to service.  


CONCLUSION OF LAW

The veteran does not have residuals of mumps, to include 
testicular atrophy, hydroceles and varicosities, that were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2003, July 2004, and July 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

On remand, the veteran was afforded a VA examination and 
additional attempts were made to obtain additional relevant 
records.  The Board had previously noted a notation in the 
file that in November 1973 that the veteran's service medical 
records were forwarded by the National Personnel Records 
Center to the Muskogee, Oklahoma VARO.  Those records are not 
associated with the claims folder.  An attempt to ascertain 
the whether there is a missing claims folder that may contain 
missing service medical records was made, but yielded no 
additional records, as reflected in a VA Form 3101 printed in 
November 2006.  In cases where records once in the hands of 
the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because it 
remains unclear whether records once in the hands of the 
Government were lost, the Board's development and analysis of 
the appellant's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  In a separate VA Form 3101 printed in 
November 2006, the NPRC reported that there were no records 
from Jacksonville Naval Air Station for the period from 1971 
to 1972 for this veteran.  
Factual Background

The veteran seeks service connection for residuals of mumps, 
primarily characterized as testicle problems and loss of 
testicle.  On his application for compensation filed in 
January 2003, the veteran stated that he was sterile until an 
operation at the Jacksonville, Florida Naval Air Station in 
1972.  The RO contacted that facility but could find no 
records regarding such an operative procedure, as set forth 
in a VA form 3101 received in November 2006.  

Service medical records consist solely of the veteran's in-
service Immunization Record.  This record does not include 
any information regarding pre-service immunizations against 
mumps, nor does it reflect any inservice immunization 
against.  Finally, the document presents no information 
regarding mumps or testicle problems.  Similarly, his service 
personnel records do not mention these disorders.  

Treatment records from the Cooper Clinic reflect that the 
veteran presented at that facility in March 2001 with 
concerns about a mass in the right hemi-scrotum.  He reported 
a history of mumps.  Objectively, he was noted to have a 
normal right testis, with an enlarged epididymis that was 
soft and compatible with mild epididymal enlargement versus a 
cyst.  He had a normal left testis, slightly atrophic, 
secondary to mumps.  The past history reflected a 
varicocelectomy on the left and mumps.  The impression was 
right epididymal enlargement, no evidence of malignancy.  He 
was discharged and instructed to return to the clinic as 
needed.  

VA treatment records reflect that the veteran reported a 
history of orchitis (left), had mumps in 1968, when he 
underwent an examination by his VA primary care physician in 
November 2002.  He also complained of a tender right scrotal 
mass being present for about one year.  The veteran reported 
that he had orchitis on the left due to his mumps, 
complicated by varicosities, status post varicose veins 
excision.  It was noted however that he had fathered two 
children.  A review of systems reflects no abnormalities of 
the genitourinary system.  Actual genitourinary examination 
revealed the scrotum, testicle and inguinal ring with no 
hernia.  The left testicle appeared atrophic/absent and the 
contralateral right testicle appeared fluctuant, soft, mildly 
tender, with possibly enlarged posterior landmarks.  The 
examiner obtained a sonogram of the scrotal area for possible 
surgical correction of varicocele/hyrdocele.  The veteran 
reported for the ultrasound with a history of orchitis, 
status post resection one time, now presenting with scrotal 
mass for one year, tender, rule out hydrocele versus 
varicocele.  The ultrasound showed that the testicles were 
normal in size bilaterally.  There was a large epididymal 
cyst in the right scrotum and a small epididymal cyst in the 
left scrotum.  Both testicles were described as having good 
or normal blood flow.  The addendum by the primary care 
physician indicates that apparently the veteran was in error 
relating hemiorchiectomy as he did relate having fathered two 
children.  The ultrasound report was characterized as 
reassuring by this physician, as the serious pathologies were 
ruled out.  

In January 2003, when the veteran presented for a 
colonoscopy, he reported no genitourinary problems.  

In a February 2004 statement, one of the veteran's comrades 
reported he was stationed with him in Jacksonville, Florida 
in the summer of 1968 when the veteran had mumps.  He noted 
that the veteran lived off base, since he was married, and 
that he still had to come in to morning muster.  The mumps 
"went down" on the veteran.  When the swelling of the mumps 
subsided, one of his testicles disappeared.  

The veteran indicated that he was treated at Navarro Regional 
Hospital in 1972, but that facility indicated in November 
2004 that records dated in 1972 have been destroyed.  

The veteran was seen in the Cooper Clinic in January 2005, at 
which time he underwent evaluation for atrophy of the left 
testis secondary to mumps, reportedly which occurred in 
service.  On physical examination, there was atrophy of the 
left testis, considered probably secondary to mumps.  
Examination of the right testis revealed congenital 
hypertrophy of the right testis, possibly a small hydrocele 
component.  According to the veteran, a recent ultrasound 
failed to demonstrate hydrocele.  The examiner advised the 
veteran that atrophy was common with mumps, and that mumps 
acquired in service resulted in this left testis atrophy.  
The diagnosis was atrophy of the left testis and congenital 
atrophy of the right testis.  
The veteran testified before the undersigned that he boxed in 
high school and won a Golden Gloves award in Tyler, Texas in 
1966 or 1967, and was knocked down once.  While in service, 
he also boxed for his unit.  The veteran maintains 
essentially that if the mumps did not cause his testicular 
problems, then trauma sustained when boxing could have 
resulted in the testicular impairment.

The veteran was afforded a VA genitourinary examination in 
January 2007.  In the report of that examination, the 
specialist physician indicated that she reviewed the claims 
folder.  She noted the veteran's reported history of being 
sent to Jacksonville following boot camp and getting the 
mumps.  It was noted that he reported staying in the barracks 
on bed rest and attending roll call to muster every morning.  
He reported that he took codeine or morphine and on the third 
day developed left varicocele.  It was noted that after he 
left service he had the varicocelectomy done on the left side 
in 1972 or 1973 at Navarro County Hospital.  It was also 
noted he eventually had two children.  

The veteran reported that his right testicle currently 
swelled up and was sensitive and painful depending on how he 
sat.  It was noted that there was no history of urinary tract 
infections, hematuria, dysuria or malignancy.  Physical 
examination revealed a well-healed linear surgical scar in 
the left lower quadrant.  Genitalia revealed a circumcised 
penis.  Scrotal examination revealed both testicles were 
present and the right one was slightly bigger than the left.  
Both testicles were tender on palpation.  There was no 
evidence of any hernia or hydrocele.  The physician ordered 
lab tests for blood and urine as well as scrotal ultrasound 
the same day as the examination.  The diagnosis was possible 
right varicocele pending ultrasound.  The doctor noted that 
she reviewed the claims folder including the Cooper Clinic 
records which fail to document mumps in service.  Also noted 
was the November 2002 normal scrotal ultrasound.  The veteran 
did not report for the ordered blood work or the ultrasound.  
The physician opined that the present testicular condition 
was not related to the veteran's active service as there was 
no evidence that he had any mumps while he was in service 
also there was no absence or atrophy of the left testis noted 
during the examination.  


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence of record, the Board 
finds that service connection for residuals of mumps, to 
include testicular atrophy, hydroceles and varicosities is 
not warranted.  First, reference is made to 38 C.F.R. § 
4.115b, Diagnostic Code 7523, wherein a noncompensable rating 
will be assigned for complete atrophy of one testicle.  In 
this case, the preponderance of the evidence shows that there 
is no complete atrophy of one testicle that is related to 
service.  Significantly, the Board notes that the most recent 
examination reflects that the VA examiner concludes in 
January 2007 that there is no absence or atrophy of the left 
testis.  The Board finds this conclusion to be highly 
significant as it was based on a review, by a specialist, of 
the entire medical record.  
The Board further notes that there is no evidence of mumps 
during service.  While the Board is mindful of its heightened 
duty in this case as there appear to be lost records, the VA 
examiner's opinion in January 2007, coupled with the negative 
scrotal ultrasound in November 2002, are persuasive evidence 
against this claim.  

The Court has held that in rendering its findings regarding 
service-connection claims, the Board has the responsibility 
of weighing the evidence, including the medical evidence, for 
purposes of determining where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
In this regard, the Board finds that the medical evidence of 
record does not support a finding that the veteran currently 
has residuals of mumps to include testicular atrophy, 
hydroceles and varicosities, that are related to service.  
The most probative medical evidence, the November 2002 
ultrasound unequivocally shows no abnormality or absence of 
the testicles.  This is further supported by the independent 
findings of the VA examiner in January 2007.  The veteran 
failed to report for the ultrasound in 2007 ordered and 
scheduled the same day as the examination.  To the extent 
that such testing could have possibly strengthened the 
veteran's claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

As such, the November 2002 ultrasound and the opinion 
rendered by the VA examiner in January 2007 both support the 
finding that the veteran does not have residuals of mumps, 
including testicular atrophy, hydroceles and varicosities, 
that are related to his active service.  Although the January 
2005 opinion rendered by the urologist from Cooper Clinic has 
been considered, it is based on the presumption that the 
veteran had mumps in service.  Also, it is not consistent 
with the documented laboratory findings of normal testicles 
in the November 2002 ultrasound or the January 2007 
examination report showing no testicle absence or atrophy.  
The Cooper Clinic doctor does not explain the inconsistency 
between his findings and the 2002 ultrasound.  Therefore, the 
2007 VA examiner's opinion, based on review of the veteran's 
entire claims folder, supported by rationale for the 
opinions, and consistent with the record, is accepted as more 
probative as to the critical issue of this case.  

The Board has reached this decision based on a careful review 
of the entire evidence of record, with more significant 
weight being accorded to the opinion provided by the 
aforementioned VA physician in 2007 after weighing all of the 
probative evidence.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  

While the veteran believes, alternatively, that he may also 
have current residuals of injury to his scrotal area from 
boxing in service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim for service connection.

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of mumps, to include 
testicular atrophy, hydroceles and varicosities, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


